FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAYMUND REYES CALLEJA,                           No. 07-73355

               Petitioner,                       Agency No. A070-818-730

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Raymund Reyes Calleja, a native and citizen of the Phillippines, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reconsider. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reconsider, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005),

and we deny the petition for review.

      The agency acted within its discretion in denying Calleja’s motion to

reconsider because the motion failed to identify any error of fact or law in the

agency’s prior order. See 8 C.F.R. § 1003.23(b)(2).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-73355